Exhibit 17.01 CDSI HOLDINGS INC. 100 S.E. Second Street Miami, Florida 33131 Attn: Board of Directors Re:Resignation I hereby resign as a Director of CDSI Holdings Inc. (the “Company”), effective immediately upon the Effective Time (as defined in the Merger Agreement and Plan of Reorganization, dated as of July 27, 2011, as amended on September 8, 2011, among the Company, CDSI Merger Sub, Inc., SG Blocks, Inc. (“SG Blocks”) and certain of the stockholders of SG Blocks. /s/ Glenn L. Halpryn Glenn L. Halpryn Dated the 19th day of October, 2011
